IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


WENDY SIMPKINS,                          : No. 828 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (HUMAN ACHIEVEMENT                 :
PROJECT, INC.),                          :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.